Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 12 are allowable, because prior art does not teach:
(Claim 1)  wherein the buffer layer has a structure that a first buffer layer, a second buffer layer, a third buffer layer, and a fourth buffer layer are disposed in this order from a side of the first main surface, and
when a distance from an impurity peak position of the first buffer layer to an impurity peak position of the second buffer layer is L12 and a distance from an impurity peak position of the second buffer layer to an impurity peak position of the third buffer layer is L23, a relationship of L23/L12 ≥ 3.5 is satisfied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art. Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PT) -892 Form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
August 13, 2022